I respectfully dissent from the majority's opinion because I fail to perceive any ambiguity in the CBA's requirement for "just cause" to discipline officers. "Just cause" merely sets forth a common standard of employee discipline usually involving suspension or separation from the workplace. It has been implemented statutorily in Ohio. See, e.g., R.C. 3319.16 and4141.29. This writer perceives nothing inherently ambiguous in the CBA's use of the term "just cause," nor simply because the standard is expressed in a clause of the CBA separate from the disciplinary clause. Further, I cannot agree that the term "just cause" is ambiguous when it is read in pari materia with Section 1(B), Article 4 and Section 1, Article 27 of the CBA.
The majority notes that R.C. 737.19(B) requires the marshal of a village to have "just cause" to suspend an officer. However, R.C. 737.19(B) also gives the marshal the "exclusiveright to suspend any of the deputies, officers, or employees in the village police department who are under his management and control, for * * * just cause." (Emphasis added.) This statute is consistent with Section 1(B), Article 4 of the CBA, entitled "Management Rights," which reserves the right and allows the employer "to reprimand, suspend, discharge, or discipline" an employee "for just cause." Section 2, Article 27 of the CBA outlines the employee disciplinary procedures. This section again states that "[n]o employee shall be reduced in pay, suspended or discharged except for just cause."
I do not subscribe to the conclusion that the restatement of the "just cause" standard or requirement in the sections addressing management rights and *Page 17 
employee discipline creates ambiguity in the CBA concerning the interpretation of these respective contractual provisions.
The majority manifests what appears to this writer to be a strained analysis in determining an ambiguity in the CBA regarding this issue. An appellate court will not read ambiguity into an agreement when it does not otherwise exist. HastingsMut. Ins. Co. v. Clyne (1993), 87 Ohio App. 3d 198, 205,621 N.E.2d 1355, 1359-1360. The term "just cause" has often been the subject of judicial interpretation. Consequently, I fathom no difficulty understanding its meaning, since the term has been judicially defined frequently. For example, the Supreme Court of Ohio has defined "just cause" for purposes of the discharge of a police officer in the unemployment compensation context as "`"that which, to an ordinarily intelligent person, is a justifiable reason for doing or not doing a particular act."'"Warrensville Hts. v. Jennings (1991), 58 Ohio St. 3d 206, 207,569 N.E.2d 489, 491.
The primary distinction between the language in Stillings and that of the present case is that the term "just cause" is contained within the "Management Rights" reservation clause there, and not in a separate clause as here. Under the structure of the two CBA's my view is that this is a difference of no substance.
I also do not agree with the majority's reliance uponHuber Heights. In that case, the issues were whether the arbitrator exceeded his authority in granting an award and whether the court of common pleas applied the proper standard of review in vacating the arbitrator's award. Id. at 2. Therefore, the issue in Huber Heights was not whether the dispute was arbitrable, but whether the arbitrator had the authority to render the chosen award.
Simply stated, neither the "just cause" standard of employee discipline nor the manner in which it is implemented in the CBA poses any real interpretive ambiguity providing a predicate for triggering the arbitration clause contained in the CBA. The "just cause" standard here merely sets the stage for adversarial factual disputation subject to an administrative appeal process. It is not a syllogism for an analytical tangled web in need of solutions in arbitration.
Therefore, since I do not conclude that there is any ambiguity in the use of the term "just cause," I respectfully dissent. *Page 18